NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-1975
                                       ___________

                ROMEO SEKOU KONNEH, AKA Sekou Abou Sackor,
                                      Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                             (Agency No. A059-011-203)
                          Immigration Judge: Tamar H. Wilson
                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 18, 2020

              Before: JORDAN, MATEY and NYGAARD, Circuit Judges

                            (Opinion filed January 11, 2021 )
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Romeo Sekou Konneh, proceeding pro se, petitions for review of an order of the

Board of Immigration Appeals (BIA) dismissing his appeal from the decision of an

immigration judge (IJ) denying his application for cancellation of removal and

authorizing his removal from the United States. For the reasons that follow, we will deny

the petition for review.

       Konneh is a citizen of Liberia. He entered the United States as a lawful permanent

resident in 2007. The Government charged him with removability under 8 U.S.C.

§ 1227(a)(2)(A)(ii), based on convictions for two or more crimes involving moral

turpitude. The IJ sustained the charge, and Konneh applied for cancellation of removal

under 8 U.S.C. § 1229b(a).

       Following a hearing, the IJ denied the application for cancellation of removal as a

matter of discretion. In doing so, the IJ weighed positive factors, including Konneh’s

family ties (he has four children who are United States citizens and a wife who is a lawful

permanent resident), his length of time in the United States, hardship to him and his

family were he removed, and his community ties, against negative factors, including his

extensive and recent criminal history, his lack of remorse for the crimes (he offered

explanations and excuses for all of his convictions, which the Immigration Judge found

disingenuous), and various misrepresentations and false statements throughout his

immigration proceedings. The BIA affirmed the IJ’s decision and dismissed Konneh’s

appeal.

                                             2
       We have jurisdiction to review final orders of the BIA pursuant to 8 U.S.C.

§ 1252, but the discretionary denial of a request for cancellation of removal is not

reviewable. See 8 U.S.C. § 1252(a)(2)(B)(i). However, this Court may review questions

of law or constitutional claims arising from the denial of cancellation of removal. 8

U.S.C. § 1252(a)(2)(D).

       Konneh claims that the agency erred in not using its discretion to cancel his

removal. In so claiming, he challenges only the weighing of equities against him, which

is not a question of law. See Jarbough v. Att’y Gen., 483 F.3d 184, 189 (3d Cir. 2007).1

Accordingly, we lack jurisdiction, and we will dismiss the petition for review.




1
  Konneh asserted in the BIA that his due-process rights were violated when his wife and
family members were not permitted to testify at the hearing before the IG. However, he
has forfeited his due-process claim by failing to raise it in this Court. See M.S. by &
through Hall v. Susquehanna Twp. Sch. Dist., 969 F.3d 120, 124 n.2 (3d Cir. 2020). We
note that the BIA deemed this claim waived because Konneh failed to meaningfully
address it in his brief and concluded, in any event, that it was meritless.
                                              3